internal_revenue_service number release date index number ----------------- --------------------------------------------------- ------------- --------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------ telephone number -------------------- refer reply to cc psi b01 plr-138063-08 date date legend x ---------------------- ------------------------------------------------- d1 state d2 d3 ------------------------- -------- ------------------- ----------------------- a -------------------------------------------------- ----------------------------------------- trust ------------------------------------------------- ---------------------------------------------------------------------- d4 n ------------------ ----------- plr-138063-08 dear ------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code acode facts the information submitted states that on d1 x was incorporated under the laws of state on d2 x elected to be treated as an s_corporation for federal tax purposes on d3 a shareholder of x transferred a portion of x stock to trust an ineligible shareholder of an s_corporation therefore terminating x’s s election on d4 x was sold to an unrelated corporate buyer shortly before the sale x and its shareholders discovered the terminating event on d3 x and its shareholders prior to d4 represent that they had been unaware of the terminating event and did not intend for x’s s election to terminate prior to the sale further x and its shareholders prior to d4 have filed federal_income_tax returns consistent with x’s s_corporation_election until d4 x and its shareholders prior to d4 agree to make such adjustments that the secretary may require consistent with the treatment of x as an s_corporation until d4 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 states that an electing_small_business_trust esbt is a permissible shareholder of an s_corporation sec_1361 defines an esbt in part as a_trust if such trust does not have a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary no interest in such trust was acquired by purchase and an election under this subsection applies to such trust plr-138063-08 sec_1361 provides that an election to be an esbt shall be made by the trustee any such election shall be applied to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken - a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely upon the representations made and the information submitted we conclude that x’s s election terminated on d3 when a portion of x stock was transferred to trust we further conclude that the termination was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on and after d3 until d4 unless x’s s election is otherwise terminated under sec_1362 and provided that the following conditions are met within days of the date of this letter the trustee of trust must file an esbt election effective d3 with the appropriate service_center a copy of this letter should be attached to the esbt election further within days of the date of this letter trust and its beneficiary must file amended returns as appropriate for the tax years that are open prior to d4 consistent with the esbt election in addition as an adjustment under sec_1362 with days from the date of this letter a payment of dollar_figuren and a copy of this letter must be sent to the following address plr-138063-08 internal_revenue_service cincinnati service_center stop terri lackey manual deposit west rivercenter blvd covington ky if all of the above conditions are not met then this ruling is null and void further if these conditions are not met x must notify cincinnati service_center that its s election terminated on d3 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the above-described facts under any other provision of the code including whether x was otherwise eligible to be an s_corporation prior to d4 or whether trust was otherwise eligible to be an esbt this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter_ruling will be sent to your authorized representatives sincerely dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes
